Conviction is for manufacturing intoxicating liquor, punishment assessed being two years' confinement in the penitentiary.
The motion for new trial was overruled on October 20, 1930, at which time notice of appeal was given, and ninety days allowed for filing statement of facts and bills of exception.
The statement of facts was not filed in the lower court until the 26th day of January, 1931, which was ninety-eight days after notice of appeal. Under the provisions of article 760, C. C. P. (1925), subd. 5, the statement of facts cannot be considered because of the delayed filing.
There appears in the transcript three bills of exception, one complaining of the denial of continuancee and the other two complaining of the reception of certain evidence. It is impossible to appraise any of *Page 213 
these bills in the absence of a statement of facts, and not being able to consider the statement of facts the bills are ineffective.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.